-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 05/20/2022, in which claims 1-20, 36 remain cancelled, claims 29 and 39 have been cancelled, claims 41-43 have been added, claims 21-28, 30-35, 37-38, 40-43 are presented for the examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 

Allowable Subject Matter
Claims 32-35, 37-38, 40-43 are allowed.
Claims 27-28, 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
Bruckhaus does not disclose “periodically determine when the active second compute node has reached a threshold likelihood of failure based on software events regarding the compute node cluster” as recited in claim 21.

Response:
Examiner respectfully disagrees. Bruckhaus discloses in [0021], “These performance parameters can include any metric obtainable from software running on the target system, including, but not limited to, network throughput, transaction latencies, queue lengths, loads on the CPU and memory, I/O traffic, bus-saturation metrics, available storage space, storage access times, and FIFO overflow statistics.”, wherein software event are not defined in claims, applying BRI, using “network throughput, transaction latencies, queue lengths, loads on the CPU and memory, I/O traffic, bus-saturation metrics, available storage space, storage access times, and FIFO overflow statistics” as software performance metrics, likelihood of failure can be predicted;
Thus, examiner asserts that AI-Wahabi and in combination with Bruckhaus periodically determine when the active second compute node has reached a threshold likelihood of failure based on software events regarding the compute node cluster along with all the limitations of claims 21, 32 and 37.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Wahabi (US 2016/0034362) in view of Bruckhaus (US 2008/0126881).

As per claim 21, Al-wahabi discloses a spare first compute node a compute node cluster to backup an active second compute node executing an application, at one of a series of scheduled checkpoints, the spare first compute node comprising: 
responsive to the determination and at a scheduled checkpoint, (([0028], wherein the checkpoints are periodically taken and saved in memory, [0081], “independent process N3 902 receives a checkpoint request, the checkpoint of N3 is performed without regard to other processes.”);
failure prediction logic to: 
proactively migrate the active second compute node to a spare compute node state at a next checkpoint of the series of scheduled checkpoints; (Fig. 1B, [0038], [0060], “A node failure situation for a particular node will typically be determined (e.g., predicted by the node's software agent--each node typically has its own service daemon "agent")/notified cooperatively (to designated participating nodes in the record table saved in each node that describes the structure of the computing environment)”, wherein the node failure situation determined is interpreted as proactively detecting failure and jobs been migrated to recovery node as shown in Fig. 1B, step 118, Fig. 1A, 104, where failure class dictionary is gathered periodically is interpreted as the state of jobs is gathered at periodically checkpoints as claimed);
Al-wahabi does not specifically discloses periodically determine when the active second compute node has reached a threshold likelihood of failure based on software events regarding compute node cluster; migration logic to: migrate the spare first compute node to an active compute node state;

However, Bruckhaus discloses periodically determine when the active second compute node has reached a threshold likelihood of failure based on software events regarding compute node cluster based on software events regarding compute node cluster ([0021], “These performance parameters can include any metric obtainable from software running on the target system, including, but not limited to, network throughput, transaction latencies, queue lengths, loads on the CPU and memory, I/O traffic, bus-saturation metrics, available storage space, storage access times, and FIFO overflow statistics.”, wherein software event are not defined in claims, applying BRI, using “network throughput, transaction latencies, queue lengths, loads on the CPU and memory, I/O traffic, bus-saturation metrics, available storage space, storage access times, and FIFO overflow statistics” as software performance metrics, likelihood of failure can be predicted); migration logic to: migrate the spare first compute node to an active compute node state ([0055], “systems can alert an administrator when the probability of a failure exceeds a pre-determined threshold” failover is interpreted as migrating active node to spare compute node as claimed);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruckhaus’s method of using performance parameters to predict computer system failure into Al-Wahabi’s proactive failure recovery model because one of the ordinary skill in the art would have been motivated to proactive action should be taken to minimize the impact of, or eliminate, a failure of target system.


As per claim 23, Al-Wahabi discloses the spare compute node of claim 21, wherein the determination occurs independently of the one of the series of scheduled checkpoints (Fig. 5, [0061]).

As per claim 24, Al-Wahabi discloses the spare compute node of claim 23, wherein the determination occurring independently of the scheduled checkpoint comprises predicting the likelihood of failure at a different time than the scheduled checkpoints (Fig. 5, [0061]).
  

As per claim 25, Bruckhaus discloses the spare compute node of claim 21, wherein the determination of when the active second compute node reaches the threshold is based on software events regarding the active second compute node ([0034], [0055]).

As per claim 26, Bruckhaus discloses the spare compute node of claim 25, wherein the software events comprise performance results of a software test periodically executed on the active second compute node representatively revealing hardware problems of the active compute nodes ([0021]-[0022]).


Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Wahabi and Bruckhaus in further view of Harper et al. (US 6,978,398, referred herein after Harper).

As per claim 22, neither Al-Wahabi nor Bruckhaus discloses the spare compute node of claim 21, wherein the migration logic exits from the failure prediction logic prior to migrating the spare compute node to the active second compute node;

However, Harper discloses the migration logic exits from the failure prediction logic prior to migrating the spare compute node to the active second compute node (Col. 6, lines 53-67);
 
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bruckhaus’s method of using performance parameters to predict computer system failure into Al-Wahabi’s proactive failure recovery model because one of the ordinary skill in the art would have been motivated to reduce the outage time and disruption required to "fail-over" from the original (failing) machine to the backup machine.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Graham teaches a transparent high-availability solution utilizing virtualization technology is presented. A cluster environment and management thereof is implemented through an automated installation and setup procedure resulting in a cluster acting as a single system.

Singh teaches an architecture and method of operation of a server cluster is disclosed in which a virtual standby node is established for each active node of the server cluster.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMINI B PATEL/           Primary Examiner, Art Unit 2114